Citation Nr: 0521871	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which increased the veteran's rating 
for a lumbosacral strain from 20 percent to 40 percent 
effective January 25, 2001.  The veteran appeals for a higher 
rating.  

This claim previously came before the Board in January 2004.  
The Board found that the evidence of record, to include MRI 
findings consistent with a sub ligamentous herniated disk and 
diminished sensation in the lateral aspect of the right leg 
and medial aspect of the right foot, raised the issue of 
entitlement to service connection for degenerative disk 
disease, secondary to his lumbosacral strain.  The Board 
remanded the claim for a VA medical opinion as to whether the 
veteran's lumbosacral strain caused or aggravated his 
degenerative disk disease.  A March 2004 VA opinion found 
that it was at least as likely as not that the veteran's 
service connected lumbosacral strain caused degenerative disk 
disease.  
 
In a May 2005 rating decision, the RO granted service 
connection for radiculopathy in the right lower extremity 
with an evaluation of 10 percent effective September 23, 
2002.  Although the RO did not specifically adjudicate the 
issue of service connection for degenerative disk disease, it 
noted in the decision, that service connection was in effect 
for degenerative disk disease (previously evaluated as 
lumbosacral strain).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's representative points out in its July 2005 
Brief that the March 2004 VA opinion was sufficient to grant 
service connection for degenerative disk disease, but that 
there was no discussion as to the degree of impairment from 
which the veteran suffers.  Furthermore, an opinion without 
an examination would be insufficient in terms of evaluating 
the veteran's degree of impairment, since the most recent VA 
examination occurred in March 2001.  Lastly, the 
representative noted that since the regulations for 
evaluating the spine have been twice amended, examiners are 
now using revised worksheets that are more apt to provide the 
information necessary for adjudicators to evaluate the 
claims.  The representative has requested that the RO remand 
the claim for a new VA examination.    

The Board finds the representative's arguments to be 
persuasive and thus, given the change in regulations 
regarding the rating of spinal disabilities and the length of 
time that has elapsed since the last VA examination, it is 
the Board's judgment that there is a duty to provide the 
veteran with a more current VA examination.  38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  

Furthermore, the Board notes that an evaluation of a joint 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, supra, discussing 38 C.F.R. §§ 4.40, 4.45.  The 
applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2002), do not forbid 
consideration of a higher rating based on functional 
limitation. Id.  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for an increased 
rating for degenerative disk disease 
(previously evaluated as a lumbosacral 
strain), of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
for the purpose of determining the current 
severity of his service-connected 
degenerative disk disease.  The claims 
file must be made available to and 
reviewed by the examiner(s).  The 
evaluation should include complete range 
of motion studies for the spine.  The 
examiner(s) should note the presence or 
absence of any muscle spasm in the low 
back region, along with any other 
pertinent abnormal findings.  The 
examiner(s) is also requested to opine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran has any additional loss of 
function (i.e., motion) of the low back 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups 
of such symptoms.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of range of motion.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
degenerative disk disease, with 
consideration of all of the applicable 
rating criteria and the evidence obtained 
since the May 2005 Supplemental Statement 
of the Case.  

5.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the May 2005 
Supplemental Statement of the Case, and 
all of the applicable rating criteria, to 
include 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to and as 
amended from September 23, 2002 [ 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002)], and 
38 C.F.R. § 4.71a, Diagnostic Code 5243, 
effective September 26, 2003 [68 Fed. 
Reg. 51454- 51456 (Aug. 27, 2003)].  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




